23

24

25

THE HONORABLE BARBARA ROTHSTEIN

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
LEMART GLENN,
Case No. 2:18-cv-01 162
Plaintiff,
Vv. ORDER GRANTING MOTION

TO EXTEND DISCOVERY CUT-
Robert Wilkie, Secretary UNITED STATES OFF DEADLINE

DEPARTMENT OF VETERANS AFFAIRS, on
Behalf of Department of Veterans’ Affairs,
agency

Defendant.

 

 

 

 

THIS MATTER, having come on regularly before the undersigned Judge in the above
entitled court upon the Motion to Extend Discovery Cut-Off Deadline and Dispositive Motion
Deadlines and the Court having reviewed all related pleadings set forth below:

1. Motion to Extend Discovery Cut-Off Deadline and Dispositive Motion Deadline
and subjoined Declaration of Richard H. Wooster.

ORDERED that the Motion to Extend Discovery Cut-Off Deadline and

Dispositive Motion Deadline is hereby granted. The parties’ discovery cut-off shall be
December 13, 2019 and Dispositive Motions due by January 10, 2020.
DONE IN OPEN COURT this / ¢ day of August, 2019,

ORDER -Page | Law Offices of

Kram & Wooster, P.S.

1901 SOUTH “I” STREET
TACOMA, WASHINGTON 98405
(253) §72-4161 Tacoma

(253) 272-7929

(253) 572-4167 Facsimile

 
13

14

15

16

17

18

19

20

21

22

23

24

25

 

 

Presented by:

/KKRAM & WOOSTER, P.S.

s/Richard H, Wooster.
Richard H. Wooster, WSBA #13752

‘Attorneys for Plaintiff

ORDER -Page 2

THE HONORABLE BARBARA ROTHSTEIN

w
Kram & Wooster, P,S,

1901 SOUTH “I" STREET
TACOMA, WASHINGTON 98405
(253) 572-4161 Tacoma

(253) 272-7929

(253) 572-4167 Facsimile

 
